Citation Nr: 1114181	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a postoperative right femur fracture, with slight right knee disability (manifested by right knee degenerative joint disease), from July 18, 2006 until May 26, 2010.  

2. Entitlement to a disability rating in excess of 10 percent for a postoperative right femur fracture, with moderate right knee disability (manifested by right knee degenerative joint disease), from May 26, 2010.   

3.  Entitlement to service connection for a right hip disorder, including as secondary to a service-connected postoperative right femur fracture, with right knee disability.  

4.  Entitlement to service connection for a left hip disorder, including degenerative joint disease, and including as secondary to a service-connected postoperative right femur fracture.  

5.  Entitlement to service connection for a left knee disorder, including degenerative joint disease, and including as secondary to a service-connected postoperative right femur fracture, with right knee disability.  

6.  Entitlement to service connection for a lumbar spine disorder, including degenerative disc disease, and including as secondary to a service-connected postoperative right femur fracture, with right knee disability.  

7.  Entitlement to service connection for a right foot disorder, including degenerative joint disease, hallux valgus, and heel spurs, and including as secondary to a service-connected postoperative right femur fracture, with right knee disability.  

8.  Entitlement to service connection for a left foot disorder, including degenerative joint disease, hallux valgus, and heel spurs, and including as secondary to a service-connected postoperative right femur fracture.  

9.  Entitlement to service connection for scars of the right anterior foot, including of the intrapatellar region, heel, and medial aspect of the heel.

10.  Entitlement to service connection for a right hand disorder, including degenerative joint disease, and including as secondary to a service-connected postoperative right femur fracture, with right knee disability.  

11.  Entitlement to service connection for a left hand disorder, including degenerative joint disease; status post left hand foreign body; and left hand Peyronie's disease, and including as secondary to a service-connected postoperative right femur fracture, with right knee disability.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 until August 1970.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in February 2010 and was remanded for additional development.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO, via videoconference, in March 2009.

The Board has received additional statements and evidence in regards to the Veteran's claims, which has not been considered by the RO and for which the Veteran has not submitted a waiver.  However, the new statements and evidence are repetitive and duplicative of previously submitted statements and evidence on the claims currently on appeal.  The Veteran is not prejudiced by the Board's initial consideration of this evidence. 38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), such as in a December 2009 statement.  The issue of TDIU is considered part and parcel of the Veteran's postoperative right femur fracture, with degenerative joint disease, right knee, increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran, in a May 2007 statement, raised a new claim for an earlier effective date for the postoperative right femur fracture, with degenerative joint disease, right knee.  However, this matter is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for bilateral hand disorders and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's postoperative right femur fracture, with slight right knee disability (manifested by right knee degenerative joint disease), is not manifested by moderate knee disability, from July 18, 2006 to May 26, 2010.  

2.  The Veteran's postoperative right femur fracture, with moderate right knee disability (manifested by right knee degenerative joint disease), is not manifested by marked knee disability, from May 26, 2010.

3.  The evidence of record shows that the Veteran's right hip disorder is related to his active military service.  

4.  The evidence of record does not show that the Veteran's has a left hip disorder that is related to his active military service, or otherwise due to his service-connected postoperative right femur fracture.  

5.  The evidence of record does not show that the Veteran's left knee disorder is related to his active military service, or otherwise due to his service-connected postoperative right femur fracture.  

6.  The evidence of record does not show that the Veteran's lumbar spine disorder is not related to his active military service, or otherwise due to his service-connected postoperative right femur fracture.  

7.  The evidence of record shows that the Veteran's right foot disorders, including degenerative joint disease of the right subtalar joint, hallux valgus, and plantar fasciitis, are related to his active military service, secondary to his service-connected postoperative right femur fracture.  

8.  The evidence of record shows that the Veteran's left foot disorders, including hallux valgus, plantar fasciitis, and pes planus, are related to his active military service, secondary to his service-connected postoperative right femur fracture.  

9.  The evidence of record shows that the Veteran's scars of the right anterior foot, including of the intrapatellar region, heel, and medial aspect of the heel are related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for  postoperative right femur fracture, with slight right knee disability (manifested by right knee degenerative joint disease), from July 18, 2006  to May 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5255 (2010).

2.  The criteria for an evaluation in excess of 20 percent for postoperative right femur fracture, with moderate right knee disability (manifested by right knee degenerative joint disease), from May 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104.71a, Diagnostic Code 5299-5255 (2010).

3.  The criteria for the establishment of service connection for a right hip disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

4.  The criteria for the establishment of service connection for a left hip disorder, including as secondary to his postoperative right femur fracture, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

5.  The criteria for the establishment of service connection for a left knee disorder, including as secondary to his postoperative right femur fracture, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

6.  The criteria for the establishment of service connection for a lumbar spine disorder, including as secondary to his postoperative right femur fracture, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

7.  The criteria for the establishment of service connection for the Veteran's right foot disorders, including degenerative joint disease of the right subtalar joint, hallux valgus, and plantar fasciitis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

8.  The criteria for the establishment of service connection for the Veteran's left foot disorders, including hallux valgus, plantar fasciitis, and pes planus, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

9.  The criteria for the establishment of service connection for scars of the right anterior foot, including of the intrapatellar region, heel, and medial aspect of the heel have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this case, the Board is granting in full the benefits of service connection for a right hip disorder, bilateral foot disorders, and scars sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with those claims, such error was harmless and will not be further discussed.  

This increased rating appeal arises from disagreement with the initial evaluations following the grant of service connection for a right knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. The Veteran also demonstrated actual knowledge that a secondary service connection claim would require a current disorder and that it was either caused or aggravated by a service-connected disability, as indicated in his May 2007 notice of disagreement.  
 
With respect to the Dingess requirements, the August 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained identified medical records and the Veteran has submitted private medical records and statements.  He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

In addition, he was afforded VA medical examinations, most recently in September 2010 in regards to the feet and scars and May 2010 for the joints, which provided specific medical opinions pertinent to the issues on appeal.  The Board notes that although the May 2010 VA examination and the September 2010 VA examination differ in finding that a leg discrepancy is present, given the extensive examination and explanations provided by the examiner, the existence of a leg discrepancy or x-ray evidence of a left hip disorder would not have changed the outcome of the May 2010 opinion in regards to the claims currently on appeal, based on the examiner's rationale.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board notes that the Veteran has reported that x-rays are not of record, however, multiple x-rays are of record and other than the Veteran's statements the record does not indicate that x-ray findings have not been associated with the claims file.  Furthermore, the most recent x-ray findings have been associated with the claims file and have been interpreted by medical professionals in regards to the Veteran's claim, as have other x-ray findings over the course of the appeal and the Veteran has not indicated how he would be prejudiced by the unclear noninclusion of x-ray findings when several other findings from the same time period are of record.  Additionally, although the Veteran reported receiving private treatment for his postoperative right femur fracture, with degenerative joint disease, right knee, in his May 2010 VA examination, he indicated that he could not remember the name of that provider and did not provide that information to the RO for it to attempt to obtain.  As such, the RO would have been unable to attempt to obtain that evidence.  The Veteran was also provided a new VA examination, per the previous remand instructions, regarding his claimed disorders that provided information necessary to decide his claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Right Femur/Knee Disability Increased Rating Claims

In the present case, the Veteran was previously granted a 10 percent disability rating under Diagnostic Code 5299-5255 for the postoperative right femur fracture disability, in a March 2007 rating decision, effective from July 18, 2006.  Over the course of the appeal, a January 2011 rating decision granted a 20 percent disability rating, from May 26, 2010.  In his March 2009 videoconference hearing, he reported that he has trouble kneeling, getting up, trouble walking on certain surfaces, and having knee pain.  That March 2007 rating decision also noted that the postoperative right femur fracture disability, with a right knee disability was not specifically listed in the rating schedule and would be rated analogously to a disability in which not only the functions affected, but anatomical localization and symptoms.  The rating decision then rated him under Diagnostic Code 5299-5255.  The Board notes that continuing to rate under this code by analogy affords the Veteran with a more favorable consideration for rating the Veteran's current claim and will thus provide him with the maximum rating possible.

The postoperative right femur fracture, with right knee disability, was rated by analogy to Diagnostic Code 5255 for femur, impairment of.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  For reasons stated immediately below, the Board believes that rating the Veteran's knee disability based on limitation of motion is not appropriate. 

As indicated in the January 2007 VA examination, the Veteran has been found to have degenerative joint disease of the right knee.

Ordinarily, degenerative arthritis established by x-ray findings are evaluated under Diagnostic Code 5003, which in turn is evaluated based on the limitation of motion under the appropriate Diagnostic Code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion and Diagnostic Code 5261 for limitation of leg extension. Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003. The knees are considered major joints. 38 C.F.R. § 4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for assignment when flexion is limited to 60 degrees, a 10 percent evaluation when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees. Under Diagnostic Code 5261, a noncompensable evaluation is also for assignment when extension is limited to 5 degrees, while a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a forty percent evaluation when extension is limited to 30 degrees, and a 50 percent evaluation when extension is limited to 45 degrees.

As indicated by the VA examinations, from both January 2007 and the May 2010, the Veteran does not have limited knee flexion to 60 degrees or less or extension limited to 10 degrees for a compensable rating based on limited motion of the right knee, under either Diagnostic Code 5260 or 5261, for a rating in excess of the 10 percent or later 20 percent disability rating previously granted him.

Those VA examinations also did not find subluxation or instability to warranted compensable ratings under Diagnostic Code 5257.  

In addition, there is no indication of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage or tibia and fibula impairment, or genu recuvatum to warrant ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.

Additionally, the Veteran has contended that his right leg is shorter than his left leg and claimed that he was told by doctors that there was a 1 inch discrepancy between his legs.  However, the Veteran's statements as to what his various physicians told him do not constitute the necessary medical evidence as to his claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), citing Warren v. Brown, 6 Vet.App. 4 (1993) (For the proposition that an appellant's statement as to what a physician told him as a lay claimant does not constitute the requisite medical evidence of a medical diagnosis of medical etiology).  Both the January 2007 and the May 2010 VA examinations found his legs to be of equal length.  However, the September 2010 VA examiner found his limb length on the right to be 95.0 cm, as opposed to 97.5 on the left.  Additionally, an August 1969 service treatment record found a 0.5 inch discrepancy in leg lengths.  Although the medical evidence is conflicting, the Board gives the Veteran the benefit of the doubt as to his leg length discrepancy and finds that it is due to his service-connected postoperative right femur fracture, with right knee disability, but also notes that a discrepancy of a minimum shortening of 1.25 inches (3.2 centimeters) would be necessary for compensation under Diagnostic Code 5275 for shortening of the lower extremity.  The most favorable evidence to the Veteran does not indicate that he has such a leg length discrepancy, and thus would not warrant a compensable rating based on a shortening of the lower extremity.  Furthermore, the note following Diagnostic Code 5275 for a shortening of the lower extremity indicates that such a rating should not be combined with other ratings for fracture or faulty union in the same extremity.  Thus, the application of Diagnostic Code 5255 is more appropriate, and for the reasons set forth below, provides the Veteran with the most favorable result possible under the circumstances of this case. 

Furthermore, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Although separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, in the present case, as has been explained, the Veteran is not rated based solely a knee disability, but based on his postoperative right femur fracture disability, with right knee disability.  Furthermore, as noted by VAOPGCPREC 23-97 and VAOPGCREC 9-98, separate ratings would only be applicable based on knee limitation of motion and recurrent subluxation or lateral instability, which is not applicable in the Veteran's case.  Additionally, as will be explained, the Veteran has been found to warrant a higher rating under Diagnostic Code 5299-5255 for his postoperative right femur fracture, with right knee disability.  Consideration of that diagnostic code allows him a rating in excess of the 10 percent disability rating that would have been warranted under Diagnostic Codes 5003 and 5260 or 5261 for degenerative joint disease with loss of motion.

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation. Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation. Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation. Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation. Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board observes in passing that the words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

As was discussed above, in order for a rating in excess of 10 percent, namely a 20 percent disability rating to be assigned, symptoms indicating moderate knee disability must be approximated; a 30 percent disability rating requires symptoms of a marked knee disability.

Private medical records, such as from Perimeter Health Center, generally indicate that the Veteran has degenerative joint disease of the right knee, but do not provide any other findings as to the severity of his postoperative right femur fracture, with degenerative joint disease, right knee.  

A January 2007 VA examination noted that the Veteran complained of pain of the right knee and hip since his in-service accident, which was elicited by physical activity, but for which he was not receiving treatment.  The examiner found the Veteran's posture and gait to be within normal limits and that he did not require an assistive device.  The examiner noted a right knee range of motion of 0 to 100 degrees, at which point pain occurred.  The examiner also noted pain, fatigue, and lack of endurance to be the major functional impact, with repetitive use, which additionally limited joint function by 10 degrees, but did not cause weakness or incoordination.  

The January 2007 VA examiner noted that the right knee x-rays showed moderate degenerative joint disease and the right femur x-ray showed deformity in the midshaft region consistent with his open reduction internal fixation surgery, with instrumentation removed.  The examiner diagnosed him with a status post right femur open reduction internal fixation with scarring, with subjective factors of history of surgery and scarring.  The examiner also found degenerative joint disease changes and loss of motion, status post rock trauma right knee with scarring.  The examiner found the disorder to cause difficulty with prolonged standing and walking.

 A January 2008 VA letter provided the Veteran with the results of his recent x-ray studies.  The examiner found him to have a healed right femur fracture, with grossly normal alignment, and moderate degenerative change about the right knee.  The examiner noted that there were no acute findings and that VA did not need to change his care plans.  

A February 2008 VA letter provided a response to a letter sent by the Veteran.  The examiner noted that he did not recall the Veteran telling him that he was falling at times, but that that issue could be addressed by the physical therapy department and that the examiner would refer him if he wished for a referral.  The examiner also noted that over-the-counter medications could be taken for his pain.  The examiner also noted that the Veteran asked why one leg was shorter than the other.  The examiner noted that the answer would probably lie in the fact that he had a broken leg and that it grew back shorter than the other one or that he was born with one leg shorter than the other.

A May 2010 VA examination noted that the Veteran complained of pain in the right knee from time to time, mainly in the front of the knee, going up the thigh to the middle of the thigh.  He also reported clicking in the knee and some discomfort in the trochanteric area, with aggravating factors of excessive use and difficulty kneeling and squatting.  The Veteran reported that he was not on a narcotic and had received right knee injections in the past.  He also reported occasional cane use, but did not bring his cane with him to the examination.

The May 2010 VA examiner found the Veteran to be in reasonably good health and not in acute pain, though the Veteran reported that all the pain and suffering he had at that time dated back to his military career.  The examiner found him to walk without a limp, though very slowly.  

The examiner found no knee effusion and range of motion from 9 to 80, with no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination, with repeated testing.  The examiner also noted no additional loss of joint function or motion with use due to repeated testing.  The examiner found him to have 5/5 power in the right lower extremity and no loss of sensation.  

The May 2010 VA examiner opined that the right femur, knee, and hip have had an increased amount of pain and disability.  The examiner found the disability relative to the right leg and right leg injury to be moderate, with a diagnosis of right femur fracture, post surgical intervention, healed in relatively good position, with right knee early degenerative joint disease and right hip strain.  The examiner found no tibia or fibular impairment.  The examiner also noted that x-rays confirmed the right femur to have an old healed fracture of the right femur with some degenerative joint changes in the right knee.  

After having carefully reviewed the medical reports as well as the Veteran's statements, the Board find that the evidence shows that the Veteran has pain and knee loss of motion, though not more than minor levels prior to May 26, 2010.  The Veteran's range of motion was indicative of a slight knee disability, and he did not have other objective symptoms such as ankylosis, subluxation, or lateral instability, which would have provided evidence of more than a slight knee disability.  The x-rays also indicate a healed fracture with some degenerative joint disease of the right knee.  

For the period prior to May 26, 2010, based on the record, the Board concludes that the evidence of record shows that the Veteran has a slight disability for a 10 percent disability rating of his postoperative right femur fracture, with degenerative joint disease, right knee, rather than moderate disability, pursuant to Diagnostic Code 5255.  The Board notes that the record does not indicate that the Veteran has a malunion of the femur.  Rather, the VA examiners have consistently found the fracture to be well-healed.  Additionally, the January 2007 VA examination from that time period signs of edema and tenderness, with no recurrent subluxation, locking pain, joint effusion or crepitus and a range of motion from 0 to 100 degrees, with additional limitation of 10 degrees with repetitive use.  While the apparent absence of malunion potentially precludes the applicability of Diagnostic Code 5255, there is no prejudice to the Veteran under the circumstances of this case in view of the fact that this code provides for higher rating.  This is because had the Veteran been rated under Diagnostic Codes 5003 and the applicable range of motion diagnostic codes he would not have been eligible for the 20 percent rating that was ultimately assigned in the later stage herein upheld.  The Board will thus not disturb the favorable treatment provided by the RO in applying Diagnostic Code 5255 here. 

The record thus does not indicate that the Veteran warranted a rating in excess of 10 percent prior to his May 2010 VA examination, due to an anything more than a slight knee disability.  The Veteran's right knee disability at that time was only indicated by some slight loss of motion and pain, but not more severe loss of motion or other symptoms that would indicate a moderate level of disability.  

However, for the period from May 26, 2010, the Veteran's postoperative right femur fracture, with degenerative joint disease, right knee, indicated a more severe level of disability, indicative of a moderate knee disability for a 20 percent disability rating under Diagnostic Code 5255, though not of a higher 30 percent disability rating for a marked knee disability.  

The May 2010 VA examiner found the Veteran to have a moderate knee disability and the limitation of his range of motion was of greater severity than indicated by the previous January 2007 VA examination.  However, that change in range of motion was not indicated prior to the May 2010 VA examination.  The examiner also found the Veteran to have only early degenerative joint disease of the right knee, but no tibia or fibular impairment.  The examiner also noted that x-rays confirmed an old healed fracture of the right femur.  The record thus indicates that the Veteran's postoperative right femur fracture, with degenerative joint disease, right knee is not of a marked severity for a higher 30 percent disability rating.  The record does not indicate that the Veteran had additional knee symptoms such as recurrent subluxation, locking pain, or joint effusion.

It is also clear that higher ratings, in excess of 30 percent disability rating, are not warranted under Diagnostic Code 5255. As was discussed in the law and regulations section above, ratings in excess of 30 percent call for fracture of the surgical neck of the femur or fracture of the shaft or anatomical neck of the femur. The Veteran's disability is limited to degenerative changes without evidence of a current fracture; the Veteran's fracture has repeatedly been found to have healed.

The Veteran has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the Veteran's postoperative right femur fracture, with degenerative joint disease, right knee, disability is likely manifested by some functional limitation due to pain on motion. Therefore the currently assigned initial evaluation of 10 percent, but not more, is warranted for the left right lower extremity disability prior to May 26, 2010, and the 20 percent disability rating from May 26, 2010. The Board notes that these ratings contemplate complaints of pain, especially on extended use. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5255. Therefore, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the postoperative right femur fracture, with degenerative joint disease, right knee, prior to May 26, 2010 or in excess of 20 percent, from May 26, 2010.  

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for an initial disability rating in excess of 10 percent from July 18, 2006 until May 26, 2010 and in excess of 20 percent from May 26, 2010 is denied. 

Service Connection Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

Service Connection Claims

The Veteran contends that he developed a bilateral hip disorder, a left knee disorder, a right hand disorder, a left hand disorder, a bilateral foot disorder, a lumbar spine disorder, and right foot scars, due to service.  Specifically, he contends that he developed those disorders due to an in-service motorcycle accident or secondary to his service-connected postoperative femur fracture, which he claims resulted in a leg shortening that resulted in the currently claimed disorders.

The Veteran's service treatment records generally indicate that the Veteran was involved in a motorcycle accident in May 1968 and received treatment during service for various disorders.  

Right Hip Disorder Claim

A July 1968 discharge note indicated that the Veteran had a fracture, closed of right femur and a June 3, 1968 intramedullary fixation of the right femur (insertion of Kuntcher rod).  An August 1968 service treatment record noted that the Veteran was now clinically healed and complained of a "sandpaper feel" to the right hip over the buttock and a cracking feeling in the knee.  The examiner found the Veteran to have a healed fracture with a rail ready to come out.  An August 1969 record noted that the Veteran was now over a year postoperative from the intramedullary fixation fracture of the right femur, with hip grating and aching.  The examiner found him to have a scarred synovium and benign bone from right femur.  An August 14, 1969 record diagnosed him with removal of traction or fixation device, intramedullary fixation, right femur, clean. A November 1969 service treatment record noted a complaint of pain to the right hip; the examiner found him to have mild bursitis.  

The Veteran's July 1970 separation examination found him to have normal lower extremities.  The report of medical history found him to complain of occasional pain and stiffness.  A July 1970 orthopedic clinic examination for separation found him to have a right femur fracture following a motorcycle accident.  The examiner noted some aching of the right knee and hip.  The examiner also noted hip tenderness.  The examiner found him to have mild post fracture femur knee pain.  

Following his discharge, the Veteran submitted a private personal physician statement dated in July 2006.  The examiner noted that the Veteran had a medical condition referred to as "hips" that was as likely as not caused or aggravated by his active duty service.  

A December 2008 private medical letter, from a physician with Perimeter Health Center, noted that the Veteran had received a physical examination and records review with documents regarding his treatments since his initial 1968 incident.  The examiner noted that the Veteran was originally diagnosed with injuries to his knees, back, hip, feet, ankles, and hands in August 1968 and that though one cannot say how long any of those conditions existed prior to the initial injury it could be present for many years before becoming symptomatic.  The physician stated that post-traumatic arthritis is known to occur in people who have experienced trauma of the Veteran's magnitude and that based on his current examination, it was more than likely as not caused or aggravated by the Veteran's active duty service time.

The Veteran received a VA examination in January 2007.  The Veteran complained of right hip weakness, stiffness, and locking since service.  The examiner found no signs of edema, effusion, weakness, tenderness, redness heat, abnormal movement, subluxation, or guarding of movement.  The examiner noted some limitation of motion, with additional pain, fatigue, lack of endurance and pain after repetitive use, but not weakness or incoordination; the Veteran was additionally limited by 12 degrees.  The examiner noted that x-rays indicated right hip degenerative arthritis changes and diagnosed him with degenerative joint disease of the right hip joint, with subjective pain and x-rays showing degenerative joint disease changes and loss of motion.  

A January 2008 VA letter reporting the results of x-ray studies noted minimal degenerative changes about the hip joints.  

The Veteran received another VA examination in May 2010.  The examiner found the right hip to have vague tenderness over the lateral aspect of the hip and femur.  The examiner further noted that on the side of the hip was a 3 inch long curved scar representing the introduction and removal of the Kuntscher rod.  The examiner found a limited range of motion, with no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination, with repeated testing.   The examiner noted that the right femur, knee, and hip were in the area of the service connected injury and the examiner opined that over the years the Veteran has had an increased amount of pain and disability.  The examiner found him to have a right hip strain.  The examiner also found the x-ray of the right hip to show some heterotopic bone in the right gluteal musculature relative to the surgery for the fractured femur.  

The Board notes that the service treatment records indicate an in-service injury to the right hip area and continuing complaints of right hip pain following treatment of that injury.  Additionally, there is evidence of right hip degenerative arthritic changes in the January 2007 VA examination and minimal degenerative change about the hip joints in the January 2008 VA letter.  The May 2010 VA examination found a diagnosis of right hip strain and heterotopic bone in the right gluteal musculature relative to the femur fracture surgery.  Furthermore, the May 2010 VA examiner noted that the right hip was in the area of the service-connected injury and that in his opinion the Veteran has had an increased amount of pain and disability.  

Given the in-service injury and in-service complaints of, or treatment for, the right hip, the already service-connected postoperative right femur fracture, with right knee disability, and the findings of current disability in the same area by the May 2010 VA examiner, which also noted it to be in the same area as the service-connected postoperative femur fracture, the Board gives the Veteran the benefit of the doubt as to his current right hip disorder claim.  The Veteran's claim for service connection for a right hip disorder is granted.  

Left Knee Disorder, Left Hip Disorder, and Lumbar Spine Disorder Claims

The Veteran contends that his left hip, left knee, and lumbar spine disorders are due to his service, including his in-service motorcycle accident, or secondary to his service-connected postoperative right femur fracture, with right knee disability.  In his March 2009 Board hearing testimony, the Veteran claimed that those disorders are due to one of his legs being shorter than the other.  

The Veteran's service treatment records generally indicate treatment following his in-service motorcycle accident.  However, they generally do not indicate any complaints of, or treatment for, the left knee, hip or the back.  

The Veteran's July 1970 separation examination found him to have a normal spine and lower extremities.  The report of medical history found him to complain of occasional pain and stiffness.  In the Report of Medical History, the Veteran denied having "trick" or locked knee and recurrent back pain, though he reported problems kneeling, squatting, and getting up.  The examiner noted that the Veteran complained of his right femur fracture, with occasional pain and stiffness, and occasional cramps to the right leg, but denied any other significant medical or surgical history.

The record is silent for decades following his discharge from service in August 1970, regarding his claimed left knee, left hip, and lumbar spine disorders.  

Two private medical examiners, Dr. J.P. in July 2006 and Dr. L.A.C. in December 2008, generally indicated that the Veteran's currently claimed disorders are at least as likely as not related to his service.  However, the Dr. J.P. opinion did not clearly indicate what the Veteran has been diagnosed with other than treatment for "knees," "hips," and "back"   The Dr. L.A.C. opinion appears to indicate that post-traumatic arthritis is known to occur in people who have experienced trauma of the Veteran's magnitude and that this condition "could have more than likely as not" been caused or aggravated by the Veteran's active duty service.

The January 2007 VA examination found the Veteran to complain of knee weakness, stiffness, swelling and locking, with constant pain.  The Veteran also complained of a right hip condition, but did not complain of a left hip condition.  He further complained of constant pain for 39 years.

The January 2007 examiner found the left knee showed signs of tenderness, but no recurrent subluxation, locking pain, joint effusion, or crepitus.  The examiner found x-rays to show the left knee to have mild degenerative joint disease.  

The January 2007 examiner found the left hip to show no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.   The examiner found x-rays to show the bilateral degenerative joint disease of the hip joints, with a subjective factor of pain, and evidence of loss of motion.  

The January 2007 examiner also found no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  The examiner determined that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement; however, the examiner found that there were subjective factors of pain and objective positive x-rays of degenerative arthritis and joint narrowing.

A January 2008 VA x-ray found minimal degenerative changes noted about the left knee, with no joint effusion.  VA x-rays also found minimal degenerative changes about the hip joints, with no acute fracture or subluxation, and moderate right facet arthrosis at the lumbosacral junction.  The examiner noted no acute fracture or subluxation was seen about the pelvis, the lower extremities, or the lumbar spine.

A May 2010 VA examination noted that the Veteran complained of pain behind the left hip, back of the left knee that comes and goes, and in the middle of the back that sometimes goes to the buttocks.  The Veteran essentially contends having pain since the accident in service.

The May 2010 VA examiner found the left knee to show no effusion or signs of inflammation, with a range of motion of 0 to 130 degrees, with no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination after repeated testing; there was good stability.  

The May 2010 VA examiner also found the left hip to show some decreased range of motion, with no evidence of pain, fatigue, weakness, lack of endurance, instability, incoordination, or additional loss of joint function or motion with repeated testing

The May 2010 VA examiner further found the back to show somewhat increased lumbar lordosis, no scoliosis, and no paravertebral spasm or tenderness and some loss of motion of the back.  

The examiner opined that because the right femur fracture healed quite normally and because he retained considerable use of his right knee and right hip over most of his career, and because his separation physical examination showed that he was relatively normal, including the right knee injury, at the time of discharge, it is going to be difficult to relate either due to causation or aggravation of his other claimed painful joints to the right leg problem.  The examiner further noted that for the last 40 years the Veteran has been working in construction, which is heavy labor and that he is still in that occupation.  The examiner diagnosed him with a normal left knee, with normal examination and no disability.  The examiner opined that it is less likely as not that his left knee problem is related to military service or aggravated by military service, including his right leg injury.  

The May 2010 VA examiner also reported that the Veteran complained of left hip pain at the back of the hip in the buttock that is probably related to his non-service-connected back condition, that the hip examination was normal, and that there was no objective evidence of disease in the left hip; the diagnosis was a normal left hip.  Additionally, as previously noted, the VA examiner's opinion found that it would be difficult to relate either due to causation or aggravation of his other claimed painful joints to the right leg problem.  

The May 2010 VA examiner further noted that the Veteran had stiffness and pain of the low back, and diagnosed him with a lumbar spine strain; there was an abnormal examination and minimal to moderate disability.  However, the examiner clarified that it was less likely as not that his lumbar spine condition is related to military service or aggravated by military service, including his right leg injury.  

The May 2010 VA examiner further noted that x-rays of the left knee showed mild degenerative changes in the medial compartment and that the lumbosacral spine showed multi-level degenerative disc disease, but that the x-ray findings did not alter his conclusions or impressions.  

The Board recognizes that the record contains competing medical opinions as to the diagnosis of the Veteran's current left knee disorder.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting  that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the two private medical opinions, of Dr. J.P. in July 2006 and Dr. L.A.C. in December 2008, to be of less probative value than the recent May 2010 VA examination.  Dr. J.P.'s opinion did not clearly indicate what the Veteran has been diagnosed with other than treatment for "knees," "hips," and "back"   nor did it indicate how he reached his medical conclusion. 

Additionally, Dr. L.A.C.'s opinion only appears to indicate that post-traumatic arthritis is known to occur in people who have experienced trauma of the Veteran's magnitude and that this condition "could have more than likely as not" been caused or aggravated by the Veteran's active duty service, which does not provide a anything more than a speculative medical opinion as to the etiology of the Veteran's left knee disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). The Board does not find this statement to be probative and thus is not sufficient to support the claim. Thus there is no competent medical opinion of record to support the Veteran's claim.  

In contrast, the May 2010 VA examination provided competent and probative medical evidence as to the etiology of the Veteran's claims.  Although the examiner found the Veteran to complain of left hip pain and to have degenerative joint disease of the left knee and a lumbosacral strain with multi-level degenerative disc disease, he provided a medical opinion and rationale for how he reached that opinion.  

The May 2010 VA examiner clearly opined, after reviewing the claims file and examining the Veteran, that the right femur fracture had healed quite normally and that the Veteran had retained considerable use of his right knee and right hip over most of his career, and that his separation physical examination showed that he was relatively normal at the time of discharge, it would be difficult to relate his claimed disorders by causation or aggravation by the service-connected postoperative right femur fracture, with right knee disability.  The examiner further noted that for the last 40 years the Veteran has been working in construction, which is heavy labor and that he is still in that occupation.  The examiner opined that it is less likely as not that the claimed disorders of a left hip and knee are related to military service or aggravated by military service, including his right leg injury, and that it would be difficult to find the painful joints, including the left hip, to the right leg problem.  

The Board may also find more recent medical opinions to be of greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination").  The Board notes that the May 2010 VA examiner provided the most recent medical opinion, which included the most comprehensive review of the evidence.

The probative findings of the May 2010 VA examination, in conjunction with the service treatment records that are negative for any complaints of, or treatment for, left knee, left hip, and lumbar spine disorders, and the July 1970 separation examination finding him to have a normal back and lower extremities and to deny other spine or knee problems, indicate that the Veteran's currently claimed left knee, left hip, and back disorders are not be due to either his service or his service-connected postoperative right femur fracture, with right knee disability.  

The only other evidence provided as to the Veteran's claim is his belief that the claimed disorders developed due to his in-service injury or his service-connected postoperative right femur fracture, with right knee disability.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences and injuries is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).



Furthermore, the only other evidence of the occurrence of an in-service left knee, left hip, and lumbar pain is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now over half a century past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board further notes that the Veteran's statements have altered and have contradicted themselves over the course of the appeal.  For example, in a statement attached to a VA Form 9, received in March 2009, the Veteran claimed that "I never filed for a mental problem on appeal yet I was turned down for it."  However, the Veteran's July 2006 claim clearly listed "anxiety" as a disability he was claiming and his May 2007 notice of disagreement clearly listed anxiety as one of the denials with which he disagreed.  Furthermore, in his VA Form 9 dated in December 2008, he claimed that "the air force didn't do a medical evaluation before discharge period."  However, a July 1970 separation examination is of record and included an orthopedic consult for separation that same month.  The Board thus finds that the Veteran's statements, including his claim of having pain due to the claimed disorders from the time of his service to the present, to not be credible.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claims for service connection for a left knee disorder, a left hip disorder, and a lumbar spine disorder are denied. 

Bilateral Foot Disorder

The Veteran also contends that he has a bilateral foot disorder due to his in-service motorcycle accident or his service-connected postoperative right femur fracture, with degenerative joint disease, right knee.

The Veteran's service treatment records generally indicate an in-service motorcycle accident.  However, they generally do not indicate any complaints of, or treatment for, a foot disorder.  

The Veteran's July 1970 separation examination found him to have normal lower extremities.  The record is silent for decades following his discharge from service in August 1970, regarding either of his claimed foot disorders.  

Two private medical examiners, Dr. J.P. in July 2006 and Dr. L.A.C. in December 2008, generally indicated that the Veteran's currently claimed disorders are at least as likely as not related to his service.  However, the Dr. J.P. opinion did not clearly indicate what the Veteran has been diagnosed with other than treatment for "feet."   The Dr. L.A.C. opinion appears to indicate that post-traumatic arthritis is known to occur in people who have experienced trauma of the Veteran's magnitude and that this condition "could have more than likely as not" been caused or aggravated by the Veteran's active duty service.

The January 2007 VA examination found the Veteran to complain of constant foot pain since service.  The examiner noted that the both feet revealed no tenderness, weakness, edema, atrophy, or disturbed circulation.  The examiner found no pes planus, pes cavus, hammer toes, or Morton's metatarsalgia.  The examiner found bilateral hallux valgus, but not hallux rigidus.  

The January 2007 VA examiner determined that the right and left foot x-rays to be abnormal, with findings of degenerative joint disease and moderate bunion formation, and posterior and plantar calcaneal spurring bilaterally.  

A September 2010 VA examination noted that the Veteran complained of foot discomfort since service.  The examiner found him to have an antalgic gait and a limb length discrepancy of the right leg being 2.5 cm shorter than the left.  The examiner also found x-ray evidence to show significant bilateral valgus deformity, with bony bunion formation, involving the first metatarsal heads and degenerative joint disease of the first metatarsal joints bilaterally.  The examiner further noted additional degenerative joint disease of the left second and third metatarsalphalangeal joints and right greater than left hypertrophic degenerative change along the midfoot bilaterally, particularly at the navicula cuneiform joints, greater on the right.  

The September 2010 VA examiner diagnosed him with degenerative joint disease right subtalar joint, mild hallux valgus right and moderate hallux valgus left with associated degenerative joint disease, gastrocnemius-soleus equines bilateral, plantar fasciitis bilateral, limb length discrepancy, and mild pes planus left foot.  

The September 2010 VA examiner opined that after a thorough review of the service treatment records and claims file, and considering the lay statements, the Veteran's limb length discrepancy is more likely than not the direct result of his motorcycle accident of 1968.  The VA examiner also opined that considering an October 1967 radiograph of a right ankle injury, showing slight degenerative changes of the intertarsal joint, it is at least as likely as not that the degenerative changes then present were aggravated by the 1968 trauma and resultant shortening of the limb.  The examiner found the left foot pes planus to be more likely than not directly related to the right leg shortening, which also resulted in left foot overpronation in order to attempt to shorten the longer side and provide a neutral position.  The examiner noted that such overpronation typically leads to unlocking of the midtarsal joint, hypermobility of the first ray, and increased hallux valgus formation evident in the current radiographs.  The examiner further found the Veteran's plantar fasciitis to be aggravated by the overpronotion at the midtarsal joint as a result of the limb length discrepancy and equines deformity of the ankle joint, which has more likely than not resulted in inflammation of the fascia leading to excessive pain with prolonged walking and standing.  The examiner found the equines deformity to pre-exit active duty and to not be the result of any trauma sustained in a particular motorcycle accident.  

The positive probative and competent medical evidence provided by the September 2010 VA examination, in conjunction with the service treatment records and the other evidence of record, support the Veteran's claims.  The Board finds that the Veteran's claimed bilateral foot disorders, including degenerative joint disease of the right subtalar joint, bilateral hallux valgus, bilateral plantar fasciitis, and pes planus of the left foot to be related to service.  

However, the Board notes that although the January 2007 VA examiner determined x-rays showed calcaneal spurring bilaterally, the more recent VA examination does not provide such diagnoses, nor does it provide the same diagnoses for each foot.  A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   As such, the Veteran cannot be granted service connection for any disabilities for which he does not have a current diagnosis, including calcaneal spurring, left foot degenerative joint disease or the subtalar joint, and right foot pes planus.

As such, the Board grants service connection for a right foot disability, including degenerative joint disease of the right subtalar joint, hallux valgus, and plantar fasciitis.  The Board also grants service connection for a left foot disability, including for hallux valgus, plantar fasciitis, and pes planus.

Scars of the Right Anterior Foot, including of the Intrapatellar Region, Heel, and Medial Aspect of the Heel Claim

The Veteran contends that his right foot scars developed due to his in-service motorcycle accident.  The service treatment records are silent as to any complaints of, or treatment for, foot abrasions, though they do indicate that the Veteran was involved in a motorcycle accident.

A January 2007 VA examination noted that the Veteran had 2 scars present at the right anterior foot, a scar on the intrapatellar region, one on the right heel, and one on the medial aspect right heel, which the examiner labeled as status post gravel trauma.  

A May 2010 VA examination noted 3 scars of the right foot, located in the mid-dorsal portion of the right foot, as well a scar on the posterior aspect of the right Achilles area of the right foot.  The examiner noted that the Veteran's claims file was silent as to the scars.  The examiner found that it was possible that the Veteran's scars were the result of his motorcycle accident, but that he could not render an opinion on the evidence of record.

Given the history of the Veteran's right leg injury due to the in-service motorcycle accident, and the medical evidence that it would be consistent with the motorcycle evidence described by the Veteran, the Board grants the Veteran the benefit of the doubt in regards to his foot scars claims.  The Veteran's claim for service connection for scars, of the right anterior foot, intrapatellar region, heel, and medial aspect of the heel, are granted.  















[Continued on the next page] 
ORDER

An initial evaluation in excess of 10 percent for postoperative right femur fracture, with degenerative joint disease, right knee, from July 18, 2006 until May 26, 2010, is denied.  

An initial evaluation in excess of 20 percent for postoperative right femur fracture, with degenerative joint disease, right knee, from May 26, 2010, is denied.  

Entitlement to service connection for a right hip disorder is granted.

Entitlement to service connection for a left hip disorder, including as secondary to a service-connected postoperative right femur fracture, with right knee disability, is denied.

Entitlement to service connection for a left knee disorder, including as secondary to a service-connected postoperative right femur fracture, with right knee disability, is denied.

Entitlement to service connection for a lumbar spine disorder, including as secondary to a service-connected postoperative right femur fracture, with right knee disability, is denied.

Entitlement to service connection for right foot disorders, including degenerative joint disease of the right subtalar joint, hallux valgus, and plantar fasciitis, is granted.

Entitlement to service connection for left foot disorders, including hallux valgus, plantar fasciitis, and pes planus, is granted.

Entitlement to service connection for scars of the right anterior foot, including of the intrapatellar region, heel, and medial aspect of the heel, is granted.  


REMAND

The Veteran contends that his bilateral hand disorders developed due to service, specifically his in-service motorcycle accident, or secondary to his service-connected postoperative right femur fracture, with right knee disability.  

The May 2010 VA examination was insufficient in regards to the bilateral hand disorder claims.  The May 2010 VA examiner did not reconcile the previous findings of the January 2007 VA examiner, who found him to have bilateral hand degenerative joint disease, and status post left hand foreign body without visible scaring and left hand Peyronie's disease.  Specifically, in the addendum to the May 2010 examination report, the examiner's review of the contemporaneous X-rays did not note the presence of foreign bodies.  The Board also notes that an actual copy of the X-ray report was not associated with the claims file. This is an important inadequacy, because the January 2007 VA examiner found the left hand foreign bodies to be consistent with the Veteran's reports of being dragged on gravel.  The May 2010 VA examiner also did not specifically report as to whether the Veteran's current hand disorders are due to the in-service motorcycle incident or the Veteran's service-connected postoperative right femur fracture, with right knee disability.  

Therefore, in order to provide for a full and fair adjudication of the Veteran's hand claims, the RO/AMC should have the May 2010 VA examiner provide an addendum in regards to the Veteran's claim, to consider the evidence of Peyronie's disease and status post left hand foreign body indicated by the January 2007 VA examination, as well as to provide a specific opinion as to whether either of the Veteran's current hand disorders are due to his in-service motorcycle injury.  If the May 2010 VA examiner is unavailable, the RO/AMC should have another VA examiner review the evidence of record and provide an opinion or for a new VA examination with x-rays if deemed necessary by the reviewing provider.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As was briefly noted in the Introduction section of this decision, the issue of entitlement to TDIU is raised by the record as part and parcel of the Veteran's postoperative right femur fracture, with degenerative joint disease, right knee, increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For example, the Veteran has claimed several times, such as in a December 2009 statement, since his unappealed April 2008 rating decision denying TDIU, that he is unemployable due to his service-connected postoperative right femur fracture, with degenerative joint disease, right knee.  

As the RO has not since considered the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

Additionally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper VCAA notice was not provided to the Veteran in regards to his claim for service connection, specifically in regards to a TDIU claim.  As such, the RO/AMC should provide notice consistent with the VCAA in regards to that claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall provide the Veteran with notice consistent with the VCAA in regards to the TDIU claim.

2.  The RO/AMC shall attempt to obtain the X-ray reports of the hands associated with the May 2010 VA examination report.  If the report is unavailable, the RO/AMC shall fully explain why such evidence could not be obtained.

3. After any unassociated evidence is associated with the claims file, the RO/AMC shall arrange for the May 2010 VA examiner provide an addendum in regards to the Veteran's claim, to consider the evidence indicated by the January 2007 VA examination, as well as to provide a specific opinion as to whether either of the Veteran's current hand disorders are due to his in-service motorcycle injury.  

If the May 2010 VA examiner is unavailable, the RO/AMC should have another VA examiner review the evidence of record and provide an opinion or for a new VA examination with x-rays if deemed necessary by the reviewing provider.  The VA examiner shall determine the nature, extent, onset, and etiology of his right hand and left hand disorders.  

The claims folder shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any of the claimed disorder to be present had its onset in, was aggravated by, or is otherwise related to service, specifically including whether it was caused by his in-service motorcycle accident.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  

The VA examiner shall also specifically address the findings of the prior VA examinations, specifically including the January 2007 examination and the prior x-ray findings and diagnoses, and reconcile the findings if possible.

The rationale for all opinions expressed shall be provided in a legible report.

3.  After the previous development is accomplished, the RO/AMC shall review the Veteran's claim of unemployability due to his service-connected disabilities and determine if any additional development is necessary to make a decision on that claim, including whether a VA examination is necessary. 

The RO/AMC shall then make a determination as to whether the Veteran is unemployable due to his service-connected disabilities.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


